Citation Nr: 0432309	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  97-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a right knee injury has 
been received.

2.  Entitlement to service connection for venereal disease 
(VD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1976 to August 
1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 1996 rating action that denied service 
connection for residuals of a right knee injury on the 
grounds that new and material evidence to reopen the claim 
had not been received, and also denied service connection for 
VD.  A Notice of Disagreement was received in November 1996, 
and a Statement of the Case (SOC) was issued in March 1997.  
A Substantive Appeal was received in August 1997. 

The veteran failed to report for March 1999 and September 
2003 Board hearings scheduled at the RO (Travel Board 
hearings).  A Supplemental SOC (SSOC) was issued in July 
2004, reflecting the RO's continued denials of the claims on 
appeal.  


FINDINGS OF FACT
1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The RO denied service connection for residuals of a right 
knee injury by rating action of June 1995; the veteran was 
notified of the denial by letter the same month, but did not 
appeal.

3.  Additional evidence received subsequent to the June 1995 
rating action only continues to show that the veteran's 
current right knee disability is not related to military 
service.

4.  Although a VD was noted in service, there is no competent 
evidence that the veteran currently has, or, at any time 
pertinent to this appeal, has had VD, to include as a 
residual of his in-service VD.


CONCLUSIONS OF LAW

1.  The RO's June 1995 rating action denying service 
connection for residuals of a right knee injury is final.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§  3.104(a), 
20.302(a), 20.1103(a) (2004).

2.  The evidence associated with the claims file since the 
June 1995 denial is received is not new and material, and the 
claim is not reopened.  38 U.S.C.A.§  7105 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

3.  The criteria for service connection for VD are not met.  
38 U.S.C.A. §§ 1131, 5103A, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

As regards the petition to reopen the claim for service 
connection for residuals of a right knee injury, the Board 
notes that, the VCAA expressly provides that nothing in the 
Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title" (see 38 U.S.C. § 5103A(f)).  However, 
duties to notify (including those imposed by the VCAA) and 
pre-VCAA duties to assist are, nonetheless owed the veteran.  
As explained below, the Board finds that such duties are met 
in the instant case.

Also, as regards the claim for service for VD, the Board 
finds that, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, all 
notification and development action needed to fairly that 
adjudicate the claim on appeal also has been accomplished.

In the September 1996 rating action, the March 1997 SOC, the 
June 2003 and July 2004 RO letters, the July 2004 SSOC, and 
the October 2004 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claims, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit information and evidence.  

Additionally, the June 2003 and July 2004 RO letters and the 
July 2004 SSOC variously informed the veteran of what the 
evidence had to show to establish entitlement to the benefits 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave the 
VA enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the latter documents specifically informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claim by informing the VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The July 2004 RO letter specifically 
notified the veteran to furnish any evidence that he had in 
his possession with respect to the claims on appeal.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 notice 
requirements have been met.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the 1996 rating action on 
appeal, inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating action, several RO letters, 
the SOC, and the SSOC issued between 1996 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims in July 2004 on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining extensive VA inpatient, 
outpatient, examination, and social work records from 1984 to 
2000.  As indicated above, although Travel Board hearings 
were scheduled, in response to the veteran's request, in 
March 1999 and September 2003, the Board failed to report to 
those hearings.   Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  Indeed, in a September 2004 statement, 
the veteran's representative stated that he and the veteran 
had no additional evidence to submit.  .  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each of the claims on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Petition to Reopen the Claim for Service Connection for 
Residuals of a Right Knee Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

By rating action of June 1995, the RO denied service 
connection for residuals of a  right knee injury on the 
grounds that new and material evidence to reopen the claim 
had not been received, inasmuch as the additional evidence 
only showed an intercurrent October 1994 post-service right 
knee injury, and nothing therein altered the previous factual 
basis that the right knee injury that the veteran sustained 
in service was acute and transitory and resolved without 
permanent residuals.  The evidence considered at that time 
included the service medical records and post-service VA 
examination, inpatient, and outpatient records.  The veteran 
was notified of that determination by letter of June 1995, 
but he did not appeal.  

Because the veteran did not initiate an appeal of the June 
1995 denial within one year of the notification of that 
rating action, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156.  However, that revision applies only to claims filed 
on or after August 29, 2001.  (See 38 C.F.R. § 3.156(a), as 
in effect on and after August 29, 2001.)  Given the January 
1996 date of the claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]  

In determining whether new and material evidence has been 
received VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was 
then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to this claim 
was the June 1995 denial of service connection on the grounds 
that new and material evidence to reopen the claim had not 
been received.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the evidence added to the record since the 
final, unappealed June 1995 rating action includes duplicates 
of previously received service medical records and post-
service VA outpatient records, and VA outpatient records from 
1995 to 2000.  The VA outpatient records from 1995 show 
continuing follow-up treatment and evaluation of the veteran 
for right knee inflammation, patellar degenerative joint 
disease, and patellofemoral pain syndrome.  However, that 
evidence contains no medical opinion linking any current 
right knee disability to the veteran's inservice knee injury 
or any other incident of military service.  The April 2000 VA 
outpatient social work record does not address the veteran's 
right knee.  

Other than the duplicate records-which are not, by 
definition, "new"-the Board finds that the medical 
evidence added to the record since June 1995 is "new," in 
the sense that it was not previously before agency decision 
makers.  However, the Board also finds that such evidence  is 
cumulative and redundant of the evidence of record at the 
time of the prior final 1995 denial of the claim, in that 
such evidence continues to show current medical treatment for 
right knee problems, but does not include evidence of a nexus 
between any current right knee disability and  the veteran's 
in-service knee injury.  As such, the additional medical 
evidence received also is not "material" for purposes of 
reopening the claim.  

As regards the veteran's assertions advanced in connection 
with the appeal, the Board also finds that such merely 
reiterate assertions advanced in connection with the prior 
claim.  The Board also points out that where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

As new and material evidence has not been received, the 
previously denied claim for service connection for residuals 
of a right knee injury is not reopened, and the appeal as to 
that issue must be denied.  As the veteran has not fulfilled 
the threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

III.  Service Connection for VD

As indicated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated during a veteran's active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

In this case, the veteran contends that he currently suffers 
from VD that had its onset in service.  

Although the service medical records show treatment of the 
veteran for nonspecific urethritis in March 1977, on August 
1977 separation examination, the examiner stated that VD 
contracted in March 1977 had been treated and resolved.  

Post service, a November 1984 VA general medical examiner 
noted that the veteran had no genitourinary symptoms.  

VA outpatient records from 1989 to 1993 variously show 
treatment of the veteran for new-onset non-gonococcal 
urethritis, gonorrhea, a penile ulcer, primary syphilis, and 
penile herpes that were not related by any physician to his 
in-service VD. However, the record shows no findings or 
diagnoses of VD from 1996 to the present time.  A January 
1996 VA outpatient record noted the veteran's 2-year history 
of penile papules, and the diagnosis was rule-out warts; 
there were no findings of VD.  An April 2000 VA outpatient 
social work note was also negative for findings or diagnoses 
of VD. 

Hence, the medical evidence clearly does not establish that 
the veteran has, or, at any time pertinent to the claim on 
appeal, has had VD, to include as a residual of, or as 
otherwise medically related to, his in-service VD, and the 
veteran has neither presented nor alluded to any such 
existing medical evidence.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§  1110, 1131.  Hence, in the absence of 
proof of the claimed disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board has considered the veteran's assertions in 
connection with the instant claim.  Although he may well 
believe that he currently has VD for which service connection 
is warranted, as a layman without the appropriate medical 
training and expertise, he simply is not competent to render 
a probative opinion on a medical matter, such as whether he 
currently has VD, or, if so, whether such condition is a 
residual of, or otherwise medically related to, his in-
service VD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

Under these circumstances, the claim for service connection 
for VD must be denied.  As the competent medical evidence 
simply does not support the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

As new and material evidence to reopen a claim for service 
connection for residuals of a right knee injury has not been 
received, the appeal as to that issue is denied.

Service connection for VD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



